DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the Decision of the Patent Trial An Appeal Board (PTAB) rendered 22 June 2021. This application is a Continuation of United States Patent Application Serial No. 11/766,526, now United States Patent No. 10,956,874, and benefits from priority to the filing date of the’874 patent of 21 June 2007. Claim 2 has been cancelled. Claims 2-21 are pending and allowed.
 
Claim Rejections - 35 USC § 103

[3]	Previous rejection(s) of claims 2-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilbrink et al. (United States Patent Application Publication No. 2005/0091095) in view of Zhang et al. (United States Patent No. 6,016,478) and further in view of Haralambopoulos et al. (United States Patent Application Publication No. 2007/0067342) are withdrawn pursuant to the Decision of the PTAB rendered 22 June 2021.


Allowable Subject Matter
[4]	Claims 2-21 are allowed.

REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claims 2, 9, and 17

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 2, 9, 0r 17. The prior art of record fails to define a system, method, and storage device storing instructions including functions/steps of at least “...generating a second event detail data entry view, wherein the second event data entry view provides for selection of a second event detail, the second event detail corresponding to scheduling the event during one or several times of day...”.

As noted by the Patent Trial and Appeal Board (PTAB) in the Decision rendered 22 June 2021, “...Appellant has limited the scope of the invention, as recited by ‘one of several times of day’, to timeframes that are not defined by a specific start time and/or end time as taught by Wilbrink...” (PTAB Decision; 22 June 2021, page 4). Accordingly, claims 2, 9, and 17 are allowed for reasons consistent with those provided by the PTAB in the noted Decision.

NOTE: With respect to claims 17-21 directed to “...a storage device having computer instructions stored thereon that when executed by a computer processor of a user device that includes a display device, cause the processor to perform operations...”. With respect to the recited “storage device”, the Specification as Published (USPGPUB 2018/0136954) differentiates between “storage media” and “communication media” at paragraph [0086]. In particular, storage media is inclusive of storage devices and other memory, in contrast to communication media which encompasses transitory media including carrier waves and signals. Accordingly, the “storage device” of claims 17-21is reasonably understood to be non-inclusive of communication media or transitory storage media such as signals or carrier waves.  

Claims 3-8, 10-16, and 18-21

Claims 2-8, 10-16, and 18-21 all depend from allowable claims 2, 9, or 17 and recite further limiting features. Claims 2-8, 10-16, and 18-21 are allowed for reasons consistent with those identified with respect to claims 2, 9, and 17.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683